                   Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 1 of 17 Page ID #:172




                       1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                         JAMES C. PACKER, SB#77675
                       2   E-Mail: James.Packer@lewisbrisbois.com
                         KAYLEIGH A. ANDERSEN, SB# 306442
                       3   E-Mail: Kayleigh.Andersen@lewisbrisbois.com
                         650 East Hospitality Lane, Suite 600
                       4 San Bernardino, California 92408
                         Telephone: 909.387.1130
                       5 Facsimile: 909.387.1138
                       6 DISENHOUSE LAW APC
                         BRUCE E. DISENHOUSE, SB#78760
                       7 E-Mail: Bruce@disenhouselaw.net
                         3833 Tenth Street
                       8 Riverside, California 92501
                         Telephone: 951.530.3710
                       9 Facsimile: 951.543.4239
                     10 Attorneys for Defendants
                        COUNTY OF RIVERSIDE, TRAVIS
                     11 COSPER, BRIAN KRISTENSEN,
                        MICHAEL BEJARANO, CARLOS
                     12 GARCIA-VILLA and RAUL
                        ARMENDARIZ
                     13
                        THE SEHAT LAW FIRM, PLC
                     14 Cameron Sehat, Esq. (SBN 256535)
                        Email: cameron@sehatlaw.com
                     15 Kelly Hatfield, Esq. (SBN 336377)
                        Email: kelly.h@sehatlaw.com
                     16 19800 MacArthur Blvd., Ste. 1000
                        Irvine, California 92612
                     17 Tel: (949) 825-5200
                        Fax: (949) 313-5001
                     18
                        Attorneys For Plaintiff, ANTHONY URREA GARCIA
                     19
                     20                        UNITED STATES DISTRICT COURT

                     21                CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

                     22
                     23 ANTHONY URREA GARCIA, etc.,              Case No. 5:20-CV-00966-JGB (SHKx)

                     24         Plaintiff,                       STIPULATED PROTECTIVE
                                                                 ORDER
                     25             vs.
                                                                 Trial Date:      None Set
                     26 COUNTY OF RIVERSIDE,
                        et al.,
                     27
                                Defendants.
LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW          4833-0742-7318.1
                   Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 2 of 17 Page ID #:173




                       1 1.         A. PURPOSES AND LIMITATIONS
                       2            Discovery in this action is likely to involve production of confidential,
                       3    proprietary, or private information for which special protection from public
                       4    disclosure and from use for any purpose other than prosecuting this litigation may
                       5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                       6    enter the following Stipulated Protective Order. The parties acknowledge that this
                       7    Order does not confer blanket protections on all disclosures or responses to
                       8    discovery and that the protection it affords from public disclosure and use extends
                       9    only to the limited information or items that are entitled to confidential treatment
                     10     under the applicable legal principles. The parties further acknowledge, as set forth in
                     11     Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                     12     file confidential information under seal; Civil Local Rule 79-5 sets forth the
                     13     procedures that must be followed and the standards that will be applied when a party
                     14     seeks permission from the court to file material under seal.
                     15             B. GOOD CAUSE STATEMENT
                     16             This action involves a claim of excessive force by peace officers. The
                     17     defendants are peace officers whose personnel records are confidential under
                     18     California law, except for information accessible to the public under SB 1421. This
                     19     includes information contained in police personnel records, and potentially an
                     20     internal investigation into an incident involving plaintiff. The peace officer
                     21     personnel records and personnel investigations warrant special protection from
                     22     public disclosure and from use for any purpose other than prosecution of this action.
                     23     Such confidential and proprietary materials and information consist of, among other
                     24     things, confidential employment and personnel information relating to a peace
                     25     officer which is otherwise generally unavailable to the public, or which may be
                     26     privileged or otherwise protected from disclosure under state or federal statutes,
                     27     court rules, case decisions, or common law.        The confidential and proprietary

LEWIS                28     materials and information is confidential under California Evidence Code § 1043-
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW           4833-0742-7318.1                          2
                   Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 3 of 17 Page ID #:174




                       1    1047 and Penal Code section 832.7, and is discoverable only pursuant to a protective
                       2    order. Doe v. City of San Diego, 2013 U.S. Dist. Lexis 35048 (S.D.Cal. 2013).
                       3    Any medical or psychiatric/psychological or educational records of plaintiff should
                       4    also be afforded confidential handling to avoid public disclosure of privileged
                       5    information and undue embarrassment.
                       6            Accordingly, to expedite the flow of information, to facilitate the prompt
                       7    resolution of disputes over confidentiality of discovery materials, to adequately
                       8    protect information the parties are entitled to keep confidential, to ensure that the
                       9    parties are permitted reasonable necessary uses of such material in preparation for
                     10     and in the conduct of trial, to address their handling at the end of the litigation, and
                     11     serve the ends of justice, a protective order for such information is justified in this
                     12     matter. It is the intent of the parties that information will not be designated as
                     13     confidential for tactical reasons and that nothing be so designated without a good
                     14     faith belief that it has been maintained in a confidential, non-public manner, and
                     15     there is good cause why it should not be part of the public record of this case.
                     16      2.      DEFINITIONS
                     17             2.1       Action: The above-identified federal lawsuit.
                     18             2.2       Challenging Party: a Party or Non-Party that challenges the designation
                     19     of information or items under this Order.
                     20             2.3       “CONFIDENTIAL” Information or Items: information (regardless of
                     21     how it is generated, stored or maintained) or tangible things that qualify for
                     22     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                     23     the Good Cause Statement.
                     24             2.4       Counsel: Outside Counsel of Record (as well as their support staff).
                     25             2.5       Designating Party: a Party or Non-Party that designates information or
                     26     items that it produces in disclosures or in responses to discovery as
                     27     “CONFIDENTIAL.”

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW           4833-0742-7318.1                               3
                   Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 4 of 17 Page ID #:175




                       1            2.6       Disclosure or Discovery Material: all items or information, regardless of
                       2    the medium or manner in which it is generated, stored, or maintained (including,
                       3    among other things, testimony, transcripts, and tangible things), that are produced or
                       4    generated in disclosures or responses to discovery in this matter.
                       5            2.7       Expert: a person with specialized knowledge or experience in a matter
                       6    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                       7    an expert witness or as a consultant in this Action.
                       8            2.8       Non-Party: any natural person, partnership, corporation, association, or
                       9    other legal entity not named as a Party to this action.
                     10             2.9       Outside Counsel of Record: attorneys who are not employees of a
                     11     party to this Action but are retained to represent or advise a party to this Action and
                     12     have appeared in this Action on behalf of that party or are affiliated with a law firm
                     13     which has appeared on behalf of that party, and includes support staff.
                     14             2.10 Party: any party to this Action, including all of its officers, directors,
                     15     employees, consultants, retained experts, and Outside Counsel of Record (and their
                     16     support staffs).
                     17             2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                     18     Discovery Material in this Action.
                     19             2.12 Professional Vendors: persons or entities that provide litigation support
                     20     services (e.g., photocopying, videotaping, translating, preparing exhibits or
                     21     demonstrations, and organizing, storing, or retrieving data in any form or medium)
                     22     and their employees and subcontractors.
                     23             2.13 Protected Material:         any Disclosure or Discovery Material that is
                     24     designated as “CONFIDENTIAL.”
                     25             2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                     26     from a Producing Party.
                     27             ///

LEWIS                28             ///
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW           4833-0742-7318.1                               4
                   Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 5 of 17 Page ID #:176




                       1     3.      SCOPE
                       2            The protections conferred by this Stipulation and Order cover not only
                       3    Protected Material (as defined above), but also (1) any information copied or
                       4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                       5    compilations of Protected Material; and (3) any testimony, conversations, or
                       6    presentations by Parties or their Counsel that might reveal Protected Material. Any
                       7    use of Protected Material at trial shall be governed by the orders of the trial judge.
                       8    This Order does not govern the use of Protected Material at trial.
                       9     4.      DURATION
                     10             Even after final disposition of this litigation, the confidentiality obligations
                     11 imposed by this Order shall remain in effect until a Designating Party agrees
                     12 otherwise in writing or a court order otherwise directs. Final disposition shall be
                     13 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                     14 or without prejudice; and (2) final judgment herein after the completion and
                     15 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                     16 including the time limits for filing any motions or applications for extension of time
                     17 pursuant to applicable law.
                     18      5.      DESIGNATING PROTECTED MATERIAL
                     19             5.1       Exercise of Restraint and Care in Designating Material for Protection.
                     20 Each Party or Non-Party that designates information or items for protection under
                     21 this Order must take care to limit any such designation to specific material that
                     22 qualifies under the appropriate standards. The Designating Party must designate for
                     23 protection only those parts of material, documents, items, or oral or written
                     24 communications that qualify so that other portions of the material, documents, items,
                     25 or communications for which protection is not warranted are not swept unjustifiably
                     26 within the ambit of this Order.
                     27             Mass, indiscriminate, or routinized designations are prohibited. Designations

LEWIS                28     that are shown to be clearly unjustified or that have been made for an improper
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW           4833-0742-7318.1                              5
                   Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 6 of 17 Page ID #:177




                       1    purpose (e.g., to unnecessarily encumber the case development process or to impose
                       2    unnecessary expenses and burdens on other parties) may expose the Designating
                       3    Party to sanctions.
                       4            If it comes to a Designating Party’s attention that information or items that it
                       5    designated for protection do not qualify for protection, that Designating Party must
                       6    promptly notify all other Parties that it is withdrawing the inapplicable designation.
                       7            5.2       Manner and Timing of Designations. Except as otherwise provided in
                       8    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                       9    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                     10     under this Order must be clearly so designated before the material is disclosed or
                     11     produced.
                     12             Designation in conformity with this Order requires:
                     13             (a) for information in documentary form (e.g., paper or electronic documents,
                     14     but excluding transcripts of depositions or other pretrial or trial proceedings), that
                     15     the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                     16     “CONFIDENTIAL legend”), to each page that contains protected material.                   If
                     17     only a portion or portions of the material on a page qualifies for protection, the
                     18     Producing Party also must clearly identify the protected portion(s) (e.g., by making
                     19     appropriate markings in the margins).
                     20             A Party or Non-Party that makes original documents available for inspection
                     21     need not designate them for protection until after the inspecting Party has indicated
                     22     which documents it would like copied and produced. During the inspection and
                     23     before the designation, all of the material made available for inspection shall be
                     24     deemed “CONFIDENTIAL.”                After the inspecting Party has identified the
                     25     documents it wants copied and produced, the Producing Party must determine which
                     26     documents, or portions thereof, qualify for protection under this Order. Then, before
                     27     producing the specified documents, the Producing Party must affix the

LEWIS                28     “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW           4833-0742-7318.1                             6
                   Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 7 of 17 Page ID #:178




                       1    portion or portions of the material on a page qualifies for protection, the Producing
                       2    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                       3    markings in the margins).
                       4            (b)       for testimony given in depositions that the Designating Party identify the
                       5    Disclosure or Discovery Material on the record, before the close of the deposition all
                       6    protected testimony.
                       7            (c)       for information produced in some form other than documentary and for
                       8    any other tangible items, that the Producing Party affix in a prominent place on the
                       9    exterior of the container or containers in which the information is stored the
                     10     legend “CONFIDENTIAL.”                If only a portion or portions of the information
                     11     warrants protection, the Producing Party, to the extent practicable, shall identify the
                     12     protected portion(s).
                     13             5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
                     14     failure to designate qualified information or items does not, standing alone, waive
                     15     the Designating Party’s right to secure protection under this Order for such material.
                     16     Upon timely correction of a designation, the Receiving Party must make reasonable
                     17     efforts to assure that the material is treated in accordance with the provisions of this
                     18     Order.
                     19      6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                     20             6.1       Timing    of   Challenges. Any Party or Non-Party may challenge a
                     21     designation of confidentiality at any time that is consistent with the Court’s
                     22     Scheduling Order.
                     23             6.2       Meet and Confer. The Challenging Party shall initiate the dispute
                     24     resolution process under Local Rule 37.1 et seq.
                     25             6.3       The burden of persuasion in any such challenge proceeding shall be on
                     26     the Designating Party.           Frivolous challenges, and those made for an improper
                     27     purpose (e.g., to harass or impose unnecessary expenses and burdens on other

LEWIS                28     parties) may expose the Challenging Party to sanctions.                        Unless the
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW           4833-0742-7318.1                                7
                   Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 8 of 17 Page ID #:179




                       1    Designating Party has waived or withdrawn the confidentiality designation, all
                       2    parties shall continue to afford the material in question the level of protection to
                       3    which it is entitled under the Producing Party’s designation until the Court rules on
                       4    the challenge.
                       5     7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                       6            7.1       Basic Principles. A Receiving Party may use Protected Material that is
                       7    disclosed or produced by another Party or by a Non-Party in connection with this
                       8    Action only for prosecuting, defending, or attempting to settle this Action. Such
                       9    Protected Material may be disclosed only to the categories of persons and under the
                     10     conditions described in this Order.              When the Action has been terminated, a
                     11     Receiving Party must comply with the provisions of section 13 below (FINAL
                     12     DISPOSITION).
                     13             Protected Material must be stored and maintained by a Receiving Party at a
                     14     location and in a secure manner that ensures that access is limited to the persons
                     15     authorized under this Order.
                     16             7.2       Disclosure of “CONFIDENTIAL” Information or Items.                Unless
                     17     otherwise ordered by the court or permitted in writing by the Designating Party, a
                     18     Receiving          Party   may     disclose      any   information   or   item   designated
                     19     “CONFIDENTIAL” only to:
                     20             (a)       the Receiving Party’s Outside Counsel of Record in this Action, as
                     21     well as employees of said Outside Counsel of Record to whom it is reasonably
                     22     necessary to disclose the information for this Action;
                     23             (b)       the officers, directors, and employees (including House Counsel) of the
                     24     Receiving Party to whom disclosure is reasonably necessary for this Action;
                     25             (c)       Experts (as defined in this Order) of the Receiving Party to whom
                     26     disclosure is reasonably necessary for this Action and who have signed the
                     27     “Acknowledgment and Agreement to Be Bound” (Exhibit A);

LEWIS                28             (d)       the court and its personnel;
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW           4833-0742-7318.1                                  8
                   Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 9 of 17 Page ID #:180




                       1            (e)       court reporters and deposition videographers and their staff;
                       2            (f)       professional jury or trial consultants, mock jurors, and Professional
                       3    Vendors to whom disclosure is reasonably necessary for this Action and who have
                       4    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       5            (g)       the author or recipient of a document containing the information or a
                       6    custodian or other person who otherwise possessed or knew the information;
                       7            (h)       during their depositions, witnesses, and attorneys for witnesses, in the
                       8    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                       9    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                     10     not be permitted to keep any confidential information unless they sign the
                     11     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                     12     agreed by the Designating Party or ordered by the court. Pages of transcribed
                     13     deposition testimony or exhibits to depositions that reveal Protected Material may
                     14     be separately bound by the court reporter and may not be disclosed to anyone except
                     15     as permitted under this Stipulated Protective Order; and
                     16             (i)       any mediator or settlement officer, and their supporting personnel,
                     17     mutually agreed upon by any of the parties engaged in settlement discussions.
                     18       8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                     19     OTHER LITIGATION
                     20             If a Party is served with a subpoena or a court order issued in other litigation
                     21     that compels disclosure of any information or items designated in this Action as
                     22     “CONFIDENTIAL,” that Party must:
                     23             (a)       promptly notify in writing the Designating Party. Such notification
                     24     shall include a copy of the subpoena or court order;
                     25             (b)       promptly notify in writing the party who caused the subpoena or order
                     26     to issue in the other litigation that some or all of the material covered by the
                     27     subpoena or order is subject to this Protective Order. Such notification shall include

LEWIS                28     a copy of this Stipulated Protective Order; and
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW           4833-0742-7318.1                                9
               Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 10 of 17 Page ID #:181




                    1            (c)        cooperate with respect to all reasonable procedures sought to be pursued
                    2    by the Designating Party whose Protected Material may be affected. If the
                    3    Designating Party timely seeks a protective order, the Party served with the
                    4    subpoena or court order shall not produce any information designated in this action
                    5    as “CONFIDENTIAL” before a determination by the court from which the
                    6    subpoena or order issued, unless the Party has obtained the Designating Party’s
                    7    permission.           The Designating Party shall bear the burden and expense of
                    8    seeking protection in that court of its confidential material and nothing in these
                    9    provisions should be construed as authorizing or encouraging a Receiving Party in
                   10    this Action to disobey a lawful directive from another court.
                   11      9. A            NON-PARTY’S       PROTECTED        MATERIAL       SOUGHT       TO    BE
                   12    PRODUCED IN THIS LITIGATION
                   13            (a)        The terms of this Order are applicable to information produced by a
                   14    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                   15    produced by Non-Parties in connection with this litigation is protected by the
                   16    remedies and relief provided by this Order. Nothing in these provisions should be
                   17    construed as prohibiting a Non-Party from seeking additional protections.
                   18            (b)        In the event that a Party is required, by a valid discovery request, to
                   19    produce a Non-Party’s confidential information in its possession, and the Party is
                   20    subject to an agreement with the Non-Party not to produce the Non-Party’s
                   21    confidential information, then the Party shall:
                   22               (1) promptly notify in writing the Requesting Party and the Non-Party that
                   23    some or all of the information requested is subject to a confidentiality agreement
                   24    with a Non-Party;
                   25               (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                   26    Order in this Action, the relevant discovery request(s), and a reasonably specific
                   27    description of the information requested; and

LEWIS              28               (3) make the information requested available for inspection by the Non-
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0742-7318.1                               10
               Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 11 of 17 Page ID #:182




                    1    Party, if requested.
                    2            (c)       If the Non-Party fails to seek a protective order from this court within 14
                    3    days of receiving the notice and accompanying information, the Receiving Party
                    4    may produce the Non-Party’s confidential information responsive to the discovery
                    5    request. If the Non-Party timely seeks a protective order, the Receiving Party
                    6    shall not produce any information in its possession or control that is subject to the
                    7    confidentiality agreement with the Non-Party before a determination by the court.
                    8    Absent a court order to the contrary, the Non-Party shall bear the burden and
                    9    expense of seeking protection in this court of its Protected Material.
                   10     10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   11            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   12    Protected Material to any person or in any circumstance not authorized under this
                   13    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   14    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                   15    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                   16    persons to whom unauthorized disclosures were made of all the terms of this Order,
                   17    and (d) request such person or persons to execute the “Acknowledgment and
                   18    Agreement to Be Bound” that is attached hereto as Exhibit A.
                   19     11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   20    PROTECTED MATERIAL
                   21            When a Producing Party gives notice to Receiving Parties that certain
                   22    inadvertently produced material is subject to a claim of privilege or other protection,
                   23    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                   24    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   25    may be established in an e-discovery order that provides for production without prior
                   26    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                   27    parties reach an agreement on the effect of disclosure of a communication or

LEWIS              28    information covered by the attorney-client privilege or work product protection, the
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0742-7318.1                                11
               Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 12 of 17 Page ID #:183




                    1    parties may incorporate their agreement in the stipulated protective order submitted
                    2    to the court.
                    3     12. MISCELLANEOUS
                    4            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                    5    person to seek its modification by the Court in the future.
                    6            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                    7    Protective Order no Party waives any right it otherwise would have to object to
                    8    disclosing or producing any information or item on any ground not addressed in this
                    9    Stipulated Protective Order. Similarly, no Party waives any right to object on any
                   10    ground to use in evidence of any of the material covered by this Protective Order.
                   11            12.3 Filing Protected Material. A Party that seeks to file under seal any
                   12    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                   13    only be filed under seal pursuant to a court order authorizing the sealing of the
                   14    specific Protected Material at issue. If a Party's request to file Protected Material
                   15    under seal is denied by the court, then the Receiving Party may file the information
                   16    in the public record unless otherwise instructed by the court.
                   17     13. FINAL DISPOSITION
                   18            After the final disposition of this Action, as defined in paragraph 4, within 60
                   19    days of a written request by the Designating Party, each Receiving Party must return
                   20    all Protected Material to the Producing Party or destroy such material. As used in
                   21    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                   22    summaries, and any other format reproducing or capturing any of the Protected
                   23    Material.         Whether the Protected Material is returned or destroyed, the
                   24    Receiving Party must submit a written certification to the Producing Party (and, if
                   25    not the same person or entity, to the Designating Party) by the 60 day deadline that
                   26    (1) identifies (by category, where appropriate) all the Protected Material that was
                   27    returned or destroyed and (2) affirms that the Receiving Party has not retained any

LEWIS              28    copies, abstracts, compilations, summaries or any other format reproducing or
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0742-7318.1                           12
               Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 13 of 17 Page ID #:184




                    1    capturing any of the Protected Material. Notwithstanding this provision, Counsel
                    2    are entitled to retain an archival copy of all pleadings, motion papers, trial,
                    3    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                    4    and trial exhibits, expert reports, attorney work product, and consultant and expert
                    5    work product, even if such materials contain Protected Material. Any such archival
                    6    copies that contain or constitute Protected Material remain subject to this
                    7    Protective Order as set forth in Section 4 (DURATION).
                    8     14. Any violation of this Order may be punished by any and all appropriate
                    9    measures including, without limitation, contempt proceedings and/or monetary
                   10    sanctions.
                   11
                   12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                   13   DATED: August 11, 2021             THE SEHAT LAW FIRM, PLC
                   14
                   15                                      By:         //Kelly Hatfield//
                   16                                            Cameron Sehat
                                                                 Kelly Hatfield
                   17
                                                                 Attorneys for Plaintiffs
                   18
                   19
                        DATED: August 11, 2021             LEWIS BRISBOIS BISGAARD & SMITH LLP
                   20
                   21
                   22
                                                           By:
                   23                                            James C. Packer
                   24                                            Kayleigh A. Andersen
                                                                 Attorneys for Defendants COUNTY OF
                   25                                            RIVERSIDE, TRAVIS COSPER, BRIAN
                   26                                            KRISTENSEN, MICHAEL BEJARANO,
                                                                 CARLOS GARCIA-VILLA and RAUL
                   27                                            ARMENDARIZ
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0742-7318.1                         13
               Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 14 of 17 Page ID #:185




                    1                                        ATTESTATION
                    2            All other signatories listed, and on whose behalf the filing is submitted, concur
                    3    in the filing’s content and have authorized the filing.
                    4
                    5   DATED: August 11, 2021                 LEWIS BRISBOIS BISGAARD & SMITH               LLP

                    6
                    7
                                                               By:
                    8                                                James C. Packer
                    9                                                Kayleigh A. Andersen
                                                                     Attorneys for Defendants
                   10
                   11
                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                   12
                   13
                   14
                        DATED: ________________
                                 8/13/2021
                   15
                                                                  Hon. Shashi H. Kewalramani
                   16
                                                                  United States Magistrate Judge
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0742-7318.1                             1
               Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 15 of 17 Page ID #:186




                    1                                            EXHIBIT A
                    2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3
                    4               I,                                                  [print or type full name], of
                    5 ________________________________ [print or type full address], declare under
                    6 penalty o f perjury that I have read in its entirety and understand the Stipulated
                    7 Protective Order that was issued by the United States District Court for the Central
                    8 District of California on ______________ in the case of ANTHONY URREA
                    9 GARCIA vs. COUNTY OF RIVERSIDE, et al., Case No. 5:20-CV-00966-JGB
                   10 (SHKx).              I agree to comply with and to be bound by all the terms of this
                   11 Stipulated Protective Order and I understand and acknowledge that failure to so
                   12 comply could expose me to sanctions and punishment in the nature of contempt. I
                   13 solemnly promise that I will not disclose in any manner any information or item that
                   14 is subject to this Stipulated Protective Order to any person or entity except in strict
                   15 compliance with the provisions of this Order.
                   16               I further agree to submit to the jurisdiction of the United States District Court
                   17 for the Central District of California for the purpose of enforcing the terms of this
                   18 Stipulated Protective Order, even if such enforcement proceedings occur after
                   19 termination of this action. I hereby appoint ___________________________ [print
                   20 or type full name] of _______________________________________ [print or type
                   21 full address and telephone number] as my California agent for service of process in
                   22 connection with this action or any proceedings related to enforcement of this
                   23 Stipulated Protective Order.
                   24    Date: ___________________________
                   25    City and State where sworn and signed: _________________________________
                   26    Printed name: ____________________________________
                   27
                   28    Signature: ________________________________________
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0742-7318.1                              2
               Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 16 of 17 Page ID #:187




                    1                           FEDERAL COURT PROOF OF SERVICE
                                           GARCIA, ANTHONY URREA vs COUNTY OF RIVERSIDE
                    2                               Case No. 5:20-CV-00966-JBG (SHKx)
                    3 STATE OF CALIFORNIA, COUNTY OF SAN BERNARDINO
                    4        At the time of service, I was over 18 years of age and not a party to the action.
                      My business address is 650 East Hospitality Lane, Suite 600, San Bernardino, CA
                    5 92408. I am employed in the office of a member of the bar of this Court at whose
                      direction the service was made.
                    6
                             On August 11, 2021, I served the following document(s): STIPULATED
                    7 PROTECTIVE ORDER
                    8         I served the documents on the following persons at the following addresses
                        (including fax numbers and e-mail addresses, if applicable):
                    9
                      Cameron Sehat, Esquire                            Attorneys for Plaintiffs
                   10 Kelly M. Hatfield, Esquire                        ANTHONY URREA GARCIA, an
                      THE SEHAT LAW FIRM PLC                            incapacitated adult, by and through
                   11 19800 MacArthur Boulevard,                        his Guardian Ad Litem, NORMA
                       Suite 1000                                       MARTINEZ
                   12 Irvine, California 92612
                      949-825-5200
                   13 949-313-5001 (facsimile)
                      cameron@sehatlaw.com
                   14 ah@sehatlaw.com
                      kelly.h@sehatlaw.com
                   15
                      Christopher D. Lockwood, Esquire
                   16 ARIAS LOCKWOOD                                    Co-counsel for Defendants
                      225 West Hospitality Lane, Suite 314
                   17 San Bernardino, California 92408
                      Telephone: 909.890.0125
                   18 Facsimile: 909.890.0185
                      E-Mail:
                   19 Christopher.lockwood@ariaslockwood.com
                   20 Bruce E. Disenhouse, Esquire
                      DISENHOUSE LAW APC                                Co-counsel for Defendants
                   21 3833 Tenth Street
                      Riverside, California 92501
                   22 951-530-3710
                      951-543-4239
                   23 E-Mail: Bruce@disenhouselaw.net
                   24
                   25            The documents were served by the following means:
                   26           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
                                 filed the documents with the Clerk of the Court using the CM/ECF system,
                   27            which sent notification of that filing to the persons listed above.

LEWIS              28            I declare under penalty of perjury under the laws of the United States of
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0742-7318.1                            1
               Case 5:20-cv-00966-JGB-SHK Document 42 Filed 08/13/21 Page 17 of 17 Page ID #:188




                    1 America and the State of California that the foregoing is true and correct.
                    2            Executed on August 11, 2021, at San Bernardino, California.
                    3
                    4
                    5                                              SHARON DENISE MOORE-DUNCAN

                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0742-7318.1                           2
